Citation Nr: 0935753	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  05-15 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for left hip 
disability.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing allowance 
or special home adaptation grant.

3.  Entitlement to an effective date prior to December 19, 
2007, for the awards of service connection for depressive 
disorder, obstructive sleep apnea (OSA) and fibromyalgia.    

4.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or for adaptive equipment 
only.

5.  Entitlement to a rating in excess of 30 percent for right 
foot disability.

6.  Entitlement to a compensable rating for pes planus of the 
left foot.    

7.  Entitlement to a rating in excess of 10 percent for HIV.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1982 to September 1989.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
of the San Diego, California Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A Board videoconference 
hearing was held in June 2009; a transcript of the hearing is 
of record. 

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant, through his authorized 
representative has withdrawn his appeals for increased 
ratings for HIV, right foot disability and pes planus of the 
left foot and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review these appeals and 
they are dismissed.

The issue of entitlement to a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance and adaptive equipment, or for adaptive 
equipment only is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's left hip 
disability is the result of his service-connected right foot 
disability.  

2.  It is reasonably shown that the Veteran has permanent and 
total disability due to the loss of use of one lower 
extremity together with residuals of organic disease or 
injury, which so affects the function of balance or 
propulsion as to preclude locomotion without the aid of a 
wheelchair.  

3.  It is not shown that the Veteran has loss of use of both 
hands or blindness due to service-connected disability.  

4.  The Veteran's claims of service connection for depressive 
disorder, fibromyalgia and OSA were received on December 19, 
2007; there are no earlier communications of record, which 
can be construed as claims of service connection for these 
disabilities.  

5.  On April 20, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of the appeals for increased rating for HIV, right 
foot disability and pes planus of the left foot was 
requested.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
left hip disability are met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).

2.  The criteria for assistance in acquiring a certificate of 
eligibility for specially adapted housing have been met.  38 
U.S.C.A. §§ 2101(a), 5107 (West 2002); 38 C.F.R. § 3.809 
(2008).

3.  The criteria for entitlement to a certificate of 
eligibility for a special home adaptation grant have not been 
met.  38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a 
(2008).

4.  The criteria for an effective date prior to December 19, 
2007 for the awards of service connection for depressive 
disorder, obstructive sleep apnea and fibromyalgia are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).

5.  The criteria for withdrawal of the appeals for increased 
ratings for HIV, right foot disability and pes planus of the 
left foot by the appellant's authorized representative have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Given the favorable outcome of the Veteran's claims for 
service connection for left hip disability and entitlement to 
a certificate of eligibility for specially adapted housing 
(detailed below), an assessment of VA's duties under the VCAA 
in relation to these claims is not necessary.  Regarding the 
Veteran's claim for entitlement to a certificate of 
eligibility for home adaptation grant, a December 2004 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
Veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  

The Board notes that the Veteran's claims for earlier 
effective dates necessarily involve situations where service 
connection for the underlying disabilities (i.e. 
fibromyalgia, depression and OSA) has already been granted.   
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. 473, 490-91.  Thus, because service 
connection for fibromyalgia, depression and OSA has already 
been proven, VA's duty to notify in regard to the claims for 
earlier effective dates has already been satisfied.  
Nonetheless, an August 2008 letter did explain what the 
evidence would need to show to substantiate the claims for 
earlier effective dates and also explained the Veteran's and 
VA's responsibilities in claims development.  The letter also 
more generally explained how VA assigns an effective date.  
Dingess, 19 Vet. App. 473.     

Although complete VCAA notice was not given prior to the 
ratings on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the Veteran was 
provided with medical examinations in relation to his claims.  
The Veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The Veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

An October 1989 rating decision granted service connection 
for residuals of right tarsal navicular fracture.  A 20 
percent rating was assigned.

In a June 2001 claim the Veteran requested service connection 
for HIV infection.

At a September 2001 VA infectious disease clinic visit, the 
Veteran was diagnosed as having depression.  

At a December 2001 VA rheumatology clinic visit the Veteran 
was diagnosed as having possible fibromyalgia. 

In a statement received in January 2002 the Veteran provided 
further information related to his claim for service 
connection for HIV.  He indicated a dire need for relief as 
he was unable to work due to severe fatigue and malaise and 
extreme pain related to his foot injury incurred while on 
active duty.  He also indicated that he had been diagnosed as 
having fibromyalgia, which was most likely a result of his 
HIV infection.  

An August 2002 rating decision granted an increased (30 
percent) rating for residuals of right tarsal navicular 
fracture and denied service connection for HIV.  

At a February 2002 VA psychiatric visit, the Veteran was 
diagnosed as having major depressive disorder secondary to a 
general medical condition.  The Veteran was noted to be 
depressed because he felt that the quality and length of his 
life was severely impacted due to his HIV status.  

At an August 2002 VA medical visit it was noted that the 
Veteran was having problems driving his car because of the 
pain when he stepped on the pedals to drive.  A consult for 
hand controls was entered.

Also in August 2002 the Veteran phoned VA medical personnel 
indicating that he had fallen the prior Thursday and injured 
his left hip.  He was experiencing severe pain (10/10) and 
could not move.  Subsequent X-rays of the hip were normal but 
it continued to bother the Veteran.  In a September 2002 
phone contact he reported that it was very hard to get out of 
bed or even to walk.  In November 2002 the Veteran received 
an MRI of the left hip.  The thigh musculature and gluteal 
muscles and intrapelvic musculature appeared normal.  The 
Veteran was noted to be status post open reduction internal 
fixation bilateral distal femurs.  A subsequent 
interpretation of the MRI results by VA neurosurgery, 
however, indicated that the MRI showed no surgical lesions 
and conservative physical therapy treatment was recommended.    

An October 2002 rating decision denied entitlement to a 
certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance and adaptive 
equipment, or for adaptive equipment only.  

In January 2003 a VA sleep disorder center physician noted 
that an all night comprehensive sleep study was performed on 
December 22, 2002.  The pertinent conclusion from the study 
was that the Veteran had obstructive sleep apnea syndrome 
(OSA).  

At a February 2003 VA orthopedic clinic visit, the Veteran 
was found to have left hip pain with radiation most likely 
due to fibromyalgia.  

In a September 2003 letter, a treating VA physician, Dr. 
Imperio, indicated that the Veteran had been diagnosed with 
chronic exquisite left hip pain status post fall, etiology 
still unclear but more possibly multifactorial.  The 
physician noted that the Veteran did have degenerative joint 
and disc disease of the lumbar spin and fibromyalgia, both of 
which contributed to the pain.  

At an October 2003 VA occupational therapy appointment it was 
noted that the Veteran arrived on schedule sitting in an 
electric wheelchair.  He used the wheelchair in home and in 
the community.  He was able to enter all rooms in his house.

In December 2004 a medical case manager of the Veteran from 
the Desert Aids Project indicated that he had been asked to 
provide supportive documentation for the Veteran's current 
claim.  At the time the case manager met the Veteran in June 
2003, he reported that he was essentially wheelchair bound.  
The Loma Linda VA was arranging adaptive equipment for safety 
and access throughout his home.  A medical certificate of 
eligibility for the Aids program from a treating physician 
confirmed diagnoses of HIV, fibromyalgia and depression.  The 
case manager noted that the Veteran did utilize his electric 
wheelchair for mobility in and outside his home.  

On December 2004 medical examination done on behalf of VA the 
diagnoses were postoperative fracture, right tarsal 
navicular, fibromyalgia/fibromyositis and pes planus, left, 
associated with postoperative fracture of the right tarsal 
navicular.  The Veteran reported that he was always in pain 
and that his roommate helped him perform his activities of 
daily living.  In particular he had been experiencing 
constant pain in the left hip and had apparently been 
wheelchair ridden since the fall.  The pain in the Veteran's 
feet was associated with weakness, stiffness, swelling and 
fatigue at rest as well as standing and walking.  The Veteran 
was unable to walk.  

After performing a physical examination and reviewing the 
claims file the examiner commented that there was no evidence 
of atrophy of the left lower extremity, which essentially 
spoke against complete loss of use of the lower extremity.  
Also, the examiner believed that over the years, as a result 
of applying more pressure on the left lower extremity, as a 
result of the right foot pes planus due to the previous 
history of fracture and a change in the biomechanics, the 
left foot developed pes planus.  The examiner also believed 
that the left hip condition was the result of the application 
of more pressure on the left lower extremity.  Even though 
the Veteran had a history of fall in August 2002 the chronic 
pain in the left hip was at least as likely as not secondary 
to the previous history of trauma and fall indirectly leading 
to the fracture of the right foot, requiring surgery, again 
due to the change in biomechanics leading to the pain in the 
left hip.  

The examiner also noted that the onset of the Veteran's 
fibromyalgia had coincided with the diagnosis of HIV.  The 
examiner believed that as a result of the previous chronic 
pain in the right lower extremity leading to the fall and the 
injury to the hip, as well as the left foot, leading to pes 
planus, the fibromyalgia had its onset date after the 
Veteran's fall.  Additionally, however, the examiner noted 
that there was documentation in the record suggesting other 
factors contributing to the Veteran's left hip condition, 
including fibromyalgia and psychological components.  The 
examiner indicated that he believed the etiology of the left 
hip condition appeared to be unclear.  It was certainly 
plausible to presume that the left hip could be secondary to 
fibromyalgia or that it was related to an HIV myopathy.  The 
examiner then indicated that the left hip loss was less 
likely related to the Veteran's service-connected bilateral 
foot condition although the Veteran did have a fall with 
trauma to the left foot.  With the absence of objective 
findings, mainly the negative MRI scan and negative X-rays, 
there appeared to be other components to the Veteran's left 
hip pain.  The examiner found that whether these components 
were HIV myopathy or any other reason would have been purely 
speculative.

In a March 2005 rating decision the RO denied entitlement to 
special home adaptation grant and specially adapted housing 
allowance, finding that the December 2004 examiner had not 
found that the Veteran had complete loss of use of the left 
lower extremity.  

At an April 2005 occupational therapy visit the Veteran 
reported that he could not walk at all and that he had 
someone lift him up for transfers to his wheelchair.  The 
therapist indicated that due to the Veteran's inconsistent 
report, it was difficult to say what his ability was for 
transfers.  The therapist suspected that he was able to 
function at a higher level than he was reporting.  This may 
have been due to a lack of knowledge about what was possible, 
his choice to get assistance vs. learning a new way of doing 
things, fear of losing support or some other reasons.  If he 
had shown interest in being more independent the therapist 
would have made recommendations for rehabilitation.  Either 
way, however, the Veteran was showering in a seated position, 
which was likely needed for safety and the therapist found 
that a shower hose would be appropriate. 

In a December 2005 opinion, Dr. Imperio indicated that on 
review again of the Veteran's chart, he believed that it was 
more likely than not that the loss of use of the Veteran's 
right foot caused the secondary injury to the left hip.  

On June 2006 VA examination, the examiner noted that the 
Veteran's claims file was not available for review.  The 
Veteran reported left hip pain of 8/10 intensity, which would 
flare up to 10/10 intensity with any movement.  He indicated 
that he used a motorized wheelchair at all times.  He was 
unable to bear weight on his lower extremities and could not 
bear weight on his right foot because of a previous fracture.  
An examination of the Veteran was attempted but he refused to 
allow examination of the right foot or left hip, screaming 
out loud with any attempted palpation.  The Veteran also 
screamed with no palpation and only removal of his sock.  

X-rays were ordered of the Veteran's left hip and his feet.  
X-rays of the left hip showed normal joint space and no 
evidence of fracture or subluxation.  X-rays of the feet 
showed evidence of healed navicular fracture and normal joint 
space of the talonavicular joint and midfoot joint.  There 
was no evidence of hardware or other misalignment.  The 
diagnosis was left hip pain and right foot pain, which could 
not be explained by any of the available studies or films.  

At a separate June 2006 VA medical examination for purposes 
of determining whether the Veteran was in need of regular aid 
and attendance, the examiner noted that the Veteran required 
a wheelchair.  The examiner also noted that the Veteran had a 
limitation in motion due to left hip pain and that he could 
not bear weight due to ankle injury and weakness. 

In a statement received by VA on December 19, 2007, the 
Veteran's representative indicated that the Veteran was 
claiming entitlement to service connection for depression 
fibromyalgia and sleep apnea, all secondary to his service-
connected HIV.   

In a March 2008 letter, Dr. Ing, a treating physician, 
indicted that since first diagnosing him as having HIV in 
2001, the Veteran's condition had deteriorated.  He used to 
walk in to the clinic but had become wheelchair bound and in 
severe pain with even minimal movements.  In the physician's 
opinion the deterioration was more likely than not caused by 
the HIV-AIDS, which had led to the worsening of the Veteran's 
fibromyalgia and depression and to his diagnosis of sleep 
apnea.     

In an April 2008 decision the RO granted service connection 
for depressive disorder, fibromyalgia and OSA, all as 
secondary to service-connected HIV.  An effective date of 
December 19, 2007, was assigned.   

In a December 2008 decision the RO granted service connection 
for anal cancer and entitlement to special monthly 
compensation based on the need for aid and attendance but 
denied service connection for bilateral blindness as 
secondary to service-connected HIV.

In a statement accompanying his February 2009 Form 9 the 
Veteran indicated that he had been diagnosed as having 
depression as secondary to HIV in August 2001; had been 
diagnosed as having fibromyalgia as secondary to HIV in 
October 2001 and had been diagnosed as having OSA as 
secondary to HIV in April 2002.  He contended that these 
dates of treatment served as a basis for receipt of informal 
claims for each of these disabilities, which in turn 
established the basis for assigning earlier effective dates 
for service connection for each disability.       

In an April 2009 statement the Veteran's representative 
indicated that the Veteran was withdrawing appeals for 
increased ratings for HIV, right foot disability and left 
foot disability.  

At his June 2009 Board hearing the Veteran indicated that his 
letter in January 2002 intimated that he was claiming service 
connection for fibromyalgia and other disabilities as 
secondary to PTSD.  He also contended that he had lost the 
use of both legs due to his service-connected disabilities.  
In addition he contended that his treating physicians had 
determined that his hip disability was secondary to his 
service-connected right foot disability.

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).   

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice- connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) may be 
extended to a Veteran if the following requirements are met:

(1) Service. Active military, naval, or air service after 
April 20, 1898, is required. Benefits are not restricted to 
Veterans with wartime service.

(2) Disability. The disability must have been incurred or 
aggravated as the result of service as indicated in paragraph 
(a) of this section, and the Veteran must be entitled to 
compensation for permanent and total disability due to:

(a) The loss, or loss of use, of both lower extremities, such 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or

(b) Blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity, or

(c) The loss or loss of use of one lower extremity together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.

(d) The loss or loss of use of one lower extremity together 
with the loss of loss of use of one upper extremity which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.

(3) Duplication of benefits. The assistance referred to in 
this section will not be available to any Veteran more than 
once.

(4) "Preclude locomotion." This term means the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.

38 U.S.C.A §§ 2101, 2104; 38 C.F.R. § 3.809.

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations, or, on or after October 
28, 1986, for assistance in acquiring a residence already 
adapted with necessary special features, under 38 U.S.C.A. § 
2101(b) may be issued to a Veteran if the following 
requirements are met:

(1) The Veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under §3.809, nor had the Veteran previously received 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a).  A Veteran who first establishes 
entitlement under this section and who later becomes eligible 
for a certificate of eligibility under §3.809 may be issued a 
certificate of eligibility under §3.809.  However, no 
particular type of adaptation, improvement, or structural 
alteration may be provided to a Veteran more than once.

(2) The Veteran is entitled to service connected compensation 
for permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both 
hands.

38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefit sought.  To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



IV.  Analysis

Left Hip Disability

The Veteran contends that his left hip disability is 
secondary to his service-connected right foot disability, and 
in particular that the left hip disability was essentially 
caused by the service-connected right foot disability after 
he incurred a fall in August 2002.  There are two medical 
opinions of record, which specifically address the etiology 
of the left hip disability.  The December 2004 examiner 
presented conflicting findings regarding this etiology.  In 
the middle of his examination report he indicated that the 
chronic pain in the left hip was at least as likely as not 
secondary to the Veteran's right foot disability, as the 
injury with subsequent surgery had lead to a change in 
biomechanics, which in turn resulted in the pain in the left 
hip.  In the conclusion to the examination report, however, 
the examiner indicated that the left hip pain was less likely 
related to the Veteran's service-connected foot condition 
although the Veteran did have a fall with trauma to the left 
foot.  Given these conflicting findings, the Board does not 
attach any probative value to the opinion of the December 
2004 examiner.  

In a subsequent December 2005 opinion, Dr. Imperio found that 
on review of the Veteran's chart, it was more likely than not 
that the loss of use of the Veteran's right foot caused the 
secondary injury to the left hip.  Although the physician did 
not provide an explicit rationale for this finding, the Board 
still must afford it some evidentiary weight, particularly 
given Dr. Imperio's status as a treating physician.  
Consequently, as the December 2004 opinion does not have any 
probative value and Dr. Imperio's opinion must be afforded 
some probative value, the weight of the evidence is in favor 
of a finding that the Veteran's current left hip disability 
is secondary to his service-connected right foot disability.  
38 C.F.R. § 3.310.  

The Board notes that the June 2006 VA examiner also evaluated 
the Veteran's hip problems.  The examiner did not provide an 
affirmative opinion regarding the etiology of these problems, 
however, but instead simply indicated that the Veteran's pain 
could not be explained by any of the available studies or 
films.  Thus, the opinion does not provide any probative 
evidence as to whether the problems were caused by, or the 
result, of a service-connected disability.  Additionally, 
although the opinion may appear to suggest that the Veteran 
does not have a current left hip disability, given that the 
treatment notes of record describe functional limitations 
associated with the Veteran's left hip pain, the Board finds 
that a current left hip disability has been reasonably 
established.  

In summary given that the weight of the evidence (in the form 
of Dr. Imperio's opinion) is in favor of a causal 
relationship between the Veteran's service-connected right 
foot disability and his current left hip disability, the 
preponderance of the evidence is in the Veteran's favor and 
secondary service connection for left hip disability is 
warranted.

Specially adapted housing allowance or special home 
adaptation grant

The evidence of record reasonably shows that the Veteran's 
disabilities, which are subject to compensation for permanent 
and total disability, have resulted in loss of use of at 
least one lower extremity and organic disease residuals, 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of a wheelchair.  
38 C.F.R. § 3.809.  This is most clearly evidenced by the 
March 2008 letter from treating physician, Dr. Ing, who noted 
that the Veteran was wheelchair bound and in severe pain, due 
to his HIV-AIDS, fibromyalgia and depression.  The Board 
notes that the April 2005 treating occupational therapist did 
suspect that the Veteran was capable of a greater level of 
independent functioning relating to transfers.  The therapist 
did not make any finding that would tend to indicate that the 
Veteran could regularly ambulate without the use of his 
wheelchair, however, instead noting that he would need a 
shower chair for safety.  Nor, is there any other affirmative 
finding of record that the Veteran's wheelchair was 
unnecessary for normal locomotion.  Consequently given that 
it is reasonably established that the Veteran's permanent and 
total service-connected disabilities result in the loss of 
use of at least one lower extremity with residuals of organic 
disease, so as to preclude locomotion, the award of a 
certificate of eligibility for assistance in acquiring 
specially adapted housing is warranted.  Id.    

Regarding, eligibility for a home adaptation grant, the 
evidence of record does not show that the Veteran is entitled 
to compensation for permanent and total disability due to 
blindness in both eyes or due to loss of use of both hands.  
In this regard, the Board notes that the December 2008 rating 
decision specifically denied service connection for blindness 
and there is no indication from the record that the Veteran 
has lost the use of his hands due to service-connected 
disability (or for that matter, due to any non-service 
related cause).  Additionally, a Veteran may not receive a 
certificate of eligibility for a home adaptation grant if he 
is entitled to receive a certificate of eligibility for 
assistance in acquiring specially adapted housing.  
Accordingly, for both of these reasons the Veteran is not 
eligible for a certificate of eligibility for a home 
adaptation grant.  38 C.F.R. § 3.809a.  

Earlier effective date for service connection for 
fibromyalgia, depression and OSA

The Veteran alleges that the effective dates for the awards 
of service connection for fibromyalgia, depression and OSA 
should date back as early as the time that these various 
disorders were diagnosed.  Under the pertinent regulations, 
however, the effective date for an award of service 
connection is either the date the claim was received or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  The RO assigned an effective date of December 19, 
2007 for service connection for these disabilities on the 
basis that this date was the earliest that VA had received a 
claim for them.  Accordingly, if an earlier effective date is 
to be assigned for service connection for any of the 
disabilities, it must be shown that a corresponding claim was 
filed prior to December 19, 2007.  

Examining the communications of record, it is not shown that 
the Veteran filed any claim for service connection for 
fibromyalgia, depression or OSA prior to the one that was 
received in December 19, 2007.   In a January 2002 
communication the Veteran did indicate that he had been 
diagnosed as having fibromyalgia, which was most likely a 
result of his HIV infection.  This communication does not 
constitute a claim for service connection for fibromyalgia, 
however, as it does not request that the RO determine whether 
the Veteran is entitled to service connection for 
fibromyalgia, nor does it express a belief that the Veteran 
is entitled to service connection for fibromyalgia.  38 
C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  
Similarly, the December 2004 statement from the Medical case 
manager is also not a claim as it simply notes that the 
Veteran had confirmed diagnoses of fibromyalgia and 
depression but does not request any adjudication by the RO in 
relation to these disabilities and does not indicate any 
belief in any entitlement to service connection for these 
disabilities.   Further, there are no other communications of 
record prior to the one received December 19, 2007, which 
document a request for adjudication of service connection for 
fibromyalgia, depression or OSA, or which profess a belief 
that the Veteran was entitled to service connection for any 
of these disabilities.  Accordingly, no claim for service 
connection for fibromyalgia, depression or OSA was received 
prior to December 19, 2007, and an effective date prior to 
this date for service connection for these disabilities may 
not be assigned.

In addition, even if the January 2002 and/or the December 
2004 statements could be considered claims for service 
connection for fibromyalgia and depression, they were 
followed by subsequent rating decisions by the RO (e.g. the 
August 2002 rating decision and the March 2005 rating 
decision, which did not address the issues of service 
connection for fibromyalgia or depression.  In Deshotel v. 
Nicholson, the Court of Appeals for the Federal Circuit found 
that if the record shows the existence of an unadjudicated 
claim raised along with an adjudicated claim and the RO's 
decision acts (favorably or unfavorably) on one of the claims 
but fails to specifically address the other claim, the second 
claim is deemed denied, and the appeal period begins to run.  
457 F.3d 1258 (Fed. Cir. 2006).  Thus, if claims for service 
connection for fibromyalgia and depression had been raised in 
January 2002 and December 2004, they were deemed denied by 
the subsequent rating decision and could only remain on 
appeal if the Veteran had filed an appropriate notice of 
disagreement, which did not occur in the instant case.  
Deshotel, 457 F.3d 1258 (Fed. Cir. 2006).  

In summary, given that there are no communications of record 
prior to the one received on December 19, 2007, which 
constitute a claim for service connection for fibromyalgia, 
depression or OSA under controlling provisions, there is no 
basis for assigning an effective date prior to December 19, 
2007 for service connection for these disabilities.  The 
preponderance of the evidence is against this claim and it 
must be denied.        


ORDER

Entitlement to service connection for left hip disability is 
granted.

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is granted.  

Entitlement to a certificate of eligibility for a home 
adaptation grant is denied.  
  
Entitlement to an effective date prior to December 19, 2007 
for the awards of service connection for depressive disorder, 
obstructive sleep apnea and depression is denied.  

The appeals asserting entitlement to a rating in excess of 10 
percent for HIV, a rating in excess of 30 percent for right 
foot disability and a compensable rating for pes planus of 
the left foot are dismissed.  


REMAND

To warrant entitlement to automobile and adaptive equipment 
under 38 U.S.C.A. § 3901(a), the evidence must demonstrate 
that service-connected disability resulting in the loss, or 
permanent loss of use, of one or both feet or one or both 
hands; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 C.F.R. § 3.808(a).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. §§ 3.350(a)(2) and 4.63 as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with the use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc, in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis. 

The law also provides that a Veteran may be entitled to only 
adaptive equipment if he has ankylosis of one or both knees 
or one or both hips due to service-connected disability.  38 
U.S.C.A. § 3902(b)(2) (West 2002); 38 C.F.R. § 
3.808(b)(1)(iv) (2007).

In the instant case, although it has been reasonably 
established that the Veteran meets the criteria for loss of 
use of at least one lower extremity under 38 C.F.R. § 3.809, 
the standard for establishing such loss (i.e. the preclusion 
of locomotion without an appropriate assistive device) is 
different from the standard for establishing loss of use of 
the foot (i.e. function limited to that which could be 
accomplished by amputation stump accompanied by suitable 
prosthesis).  Regarding the latter standard, the Board finds 
that the evidence of record is insufficient to make a 
determination as to whether the Veteran meets the criteria 
for loss of use of one or both feet due to service-connected 
disability.  Consequently, a Remand is necessary to afford 
the Veteran a VA neurological examination addressing the 
current level of function of the Veteran's feet.  The Board 
also notes that service connection for bilateral blindness 
was denied by a December 2008 rating decision and that the 
Veteran, at his June 2009 Board hearing appeared to express a 
desire to appeal this decision by filing a Notice of 
Disagreement.  Should this claim (if still on appeal) be 
ultimately granted by the RO, then the Veteran's eye 
disability (depending on the severity of the visual 
impairment) might also form the basis for eligibility for 
automobile or adaptive equipment.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his 
service-connected disabilities since 
September 2007 and should secure copies of 
complete records of the treatment or 
evaluation from all sources identified.

2.  The Veteran should be afforded a VA 
orthopedic and neurologic examination to 
ascertain the extent of impairment 
attributable to his service-connected 
disabilities with respect to any possible 
loss of use of use of the feet.  The 
Veteran's claims folder should be made 
available to the examiner in conjunction 
with the examination.  Any indicated tests 
and studies should be performed.  The 
examiner should consider all of the 
Veteran's service-connected disabilities, 
which could potentially affect the 
functioning of the feet (the Veteran's 
service-connected disabilities include 
residuals of fracture of the right tarsal 
navicular, pes planus of the left foot, 
left hip disability, fibromyalgia, anal 
cancer, depression, obstructive sleep 
apnea, HIV infection, chronic sinusitis, 
and condyloma acuminatum.  The examiner 
should report whether the Veteran retains 
effective function in each foot or whether 
he would be equally well served by an 
amputation stump at the site of election 
below the knee with use of a suitable 
prosthetic appliance.  The determination 
must be made on the basis of the actual 
remaining function of the feet, that is, 
whether the acts such as balance, 
propulsion, etc., in the case of the feet 
can be accomplished equally well by an 
amputation stump with prosthesis.  The 
examiner should also indicate whether the 
Veteran has any ankylosis of the knee or 
hips due to service-connected disability.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and provide the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant until he is notified.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


